 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
PURCHASE AND SALE AGREEMENT


dated as of January 17, 2007 between




BCM, LLC


and
 
HPS Seaport, LLC


as Sellers,




and


HERSHA HOSPITALITY LIMITED PARTNERSHIP as Purchaser




IN CONNECTION WITH THE SALE AND PURCHASE OF


Hampton Inn Seaport
320 Pearl Street, New York, New York 10038
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT, dated as of the 17th day of January, 2007,
(the “Agreement”) between BCM, LLC, a New York limited liability company
(“Seller”), HPS Seaport, LLC, a New York limited liability company (“Seller”),
and HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership, and
its assignee or designee (collectively “Purchaser”), provides:


ARTICLE 1
DEFINITIONS; RULES OF CONSTRUCTION


1.1
Definitions. The following terms shall have the indicated meanings:



“Act of Bankruptcy” shall mean if a party hereto shall (a) apply for or consent
to the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property,
(b) admit in writing its inability to pay its debts as they become due, (c) make
a general assignment for the benefit of its creditors, (d) file a voluntary
petition or commence a voluntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), (e) be adjudicated a bankrupt or
insolvent, (f) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up or composition or
adjustment of debts, (g) fail to controvert in a timely and appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
or proceeding under the Federal Bankruptcy Code (as now or hereafter in effect),
or (h) take any action for the purpose of effecting any of the foregoing; or if
a proceeding or case shall be commenced, without the application or consent of a
party hereto in any court of competent jurisdiction seeking (1) the liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
debts, of such party , (2) the appointment of a receiver, custodian, trustee or
liquidator for such party or all or any substantial part of its assets, or
(3) other similar relief under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts, and such
proceeding or case shall continue undismissed; or an order (including an order
for relief entered in an involuntary case under the Federal Bankruptcy Code, as
now or hereafter in effect) judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 consecutive days.


2

--------------------------------------------------------------------------------


 
“Agreement Date” shall mean the date first written above in the preamble of this
Agreement conditioned upon the receipt of the Net Income data required pursuant
to Section 2.2(h) hereinunder.


“Apportionment Date” shall mean the day immediately preceding the Closing Date.


“Assignment and Assumption Agreement” shall mean that certain Assignment and
Assumption Agreement, dated as of the Closing Date by and between Seller and
Purchaser, whereby Seller assigns and Purchaser assumes all of Seller’s right,
title and interest in, to and under all licenses, contracts, leases, permits and
agreements affecting the Property that Purchaser has expressly agreed to assume
in writing on or before the Closing Date.


“Authorizations” shall mean all licenses (including, without limitation, the
beer and wine license for the Hotel, if any), permits and approvals required by
any governmental or quasi-governmental agency, body or officer for the
ownership, operation and use of the Property or any part thereof.


“Brand” shall mean Hampton Inn.


“Closing” shall mean the closing of the sale and acquisition of the Property
pursuant to this Agreement.


“Closing Date” shall mean the date on which the Closing occurs.


“Consideration” shall mean Twenty Seven Million, Six Hundred Twenty Five
Thousand Dollars ($27,625,000).


“Contract Period” shall mean the period commencing on the Agreement Date and
ending on the Closing Date.


3

--------------------------------------------------------------------------------


 
“Employees” shall mean the personnel employed to operate the Hotel.


“Employment Agreements” shall mean any and all employment agreements, written or
oral, between the Seller or its managing agent and any Employee.


“Escrow Agent” shall mean Summit Associates, 100 Lafayette Street, Third Floor,
New York, New York 10013.


“Excluded Assets” shall mean:


(a) all cash, bank accounts and money invested with financial institutions and
other liquid assets of the Seller;


(b) any interest in and to any refund of Taxes of the Seller for any period and
any interest in and to any refund of Taxes relating to the Hotel or its
operations, prior to the Closing;


(c) all credits, claims for refund, prepaid expenses, deferred charges, escrow
accounts, advance payments, security or other deposits, including recoverable
deposits, and prepaid items (and, in each case, security interests relating
thereto) arising from or in connection with, or related to, the Hotel, its
contracts or assets;


(d) all claims or rights against any Person of the Seller arising prior to
Closing date;


(e) all insurance policies owned by the Seller and all rights, claims, proceeds
and causes of action of the Seller under insurance policies and all rights in
the nature of insurance, indemnification or contribution relating to the Seller
or its property, except as otherwise provided in this Agreement;


(f) all of Seller’s rights under this Agreement and any other agreement to sell
assets of the Seller now existing or in the future and all cash and non-cash
consideration payable or deliverable to Seller pursuant to the terms and
provisions hereof and thereof;


4

--------------------------------------------------------------------------------


 
(g) Seller’s interest in any Lease or Operating Agreement that is not assumable
by Purchaser or that Purchaser elects not to assume;


(h) all items listed on Exhibit G;


(i) Seller’s interest in any Employment Agreements;


(j) any balances in Lender retained escrows for taxes, insurance, FF&E Reserve
and other funds held by Lender; and


(k) all books and records of the Seller that do not relate primarily to the
Hotel, financial statements, and accounting ledgers, records, and work-papers.


“Existing Financing” shall mean, collectively, that certain financing by and
among Seller and lender(s) with existing mortgage(s) on the Property. Such
Existing Financing shall be assumed in full by Purchaser at Closing.


“Existing Franchise License” shall mean the existing Franchise License, which is
required under this Agreement to be maintained by Seller through the Closing
Date.


“FF&E” shall mean all tangible property and fixtures (which are not part of the
Real Property) of any kind owned by Seller and attached to or located upon and
used in connection with the ownership, maintenance, use or operation of the
Hotel as of the date hereof (or acquired by Seller and so employed prior to
Closing), including, but not limited to, all furniture, fixtures, equipment,
signs; all heating, lighting, plumbing, drainage, electrical, air conditioning,
and other mechanical fixtures and equipment and systems; all copy machines,
computers, software, facsimile machines and other office equipment; all
elevators, escalators, and related motors and electrical equipment and systems;
all hot water heaters, furnaces, heating controls, motors and boiler pressure
systems and equipment; all shelving and partitions; all ventilating equipment,
and all incinerating and disposal equipment; all tennis, pool and health club
and fitness equipment and furnishings; all vans, automobiles and other motor
vehicles; all carpets, drapes, beds, furniture, furnishings, televisions,
telephones and similar property; all stoves, ovens, freezers, refrigerators,
dishwashers, disposals, kitchen equipment and utensils, tables, chairs, plates
and other dishes, glasses, silverware, serving pieces and other restaurant and
bar equipment, apparatus and utensils; all audiovisual equipment, banquet
equipment and laundry equipment; exclusive of (a) any personal property leased
under the Operating Agreements, (b) items belonging to Hotel guests and tenants
under the rooms agreements, and (c) the items, if any, listed on Exhibit G,
which Exhibit shall be provided to Purchaser by Seller within fifteen (15)
business days of the Agreement Date and attached hereto.


5

--------------------------------------------------------------------------------


 
FIRPTA Certificate” shall mean the affidavit of the Seller under Section 1445 of
the Internal Revenue Code certifying that Seller is not a foreign corporation,
foreign Seller, foreign limited liability company, foreign trust, foreign estate
or foreign person (as those terms are defined in the Internal Revenue Code and
the Income Tax Regulations), in form and substance satisfactory to the
Purchaser.


“Franchise License” shall mean the license granted by the Franchisor enabling
the Hotel to operate under the Brand.


“Franchisor” shall mean Promus Hotels, Inc.


“Governmental Body” means any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.


“Hotel” shall mean the 65-room hotel and related amenities located on the Land
and operating under the Brand.


“House Banks” shall mean petty cash funds and cashiers’ banks.


“Improvements” shall mean the Hotel and all other buildings, improvements,
fixtures and other items of real estate located on the Land.


“Insurance Policies” shall mean those certain policies of insurance described on
Exhibit C attached hereto.


6

--------------------------------------------------------------------------------


 
“Intangible Personal Property” shall mean all intangible personal property owned
or possessed by the Seller and used in connection with the ownership, operation,
leasing, occupancy or maintenance of the Property (other than the Excluded
Assets and the License), including, without limitation, the Authorizations (to
the extent transferable), Seller’s interest in any Leases that Purchaser has
agreed to assume, Seller’s interest in any Operating Agreements that Purchaser
has agreed to assume, Seller’s interest in any construction, equipment, service
or other types of guarantees and warranties, general intangibles, business
records, plans and specifications, surveys pertaining to the real property, all
other licenses which are transferable, permits and approvals with respect to the
construction, ownership, operation, leasing, occupancy or maintenance of the
Property, any unpaid award for taking by condemnation or any damage to the Land
by reason of a change of grade or location of or access to any street or
highway, excluding (a) the Excluded Assets which shall be maintained and/or
distributed to Seller prior to the Closing Date and (b) any of the aforesaid
rights the Purchaser elects not to acquire.


“Inventory” or “Inventories” shall mean all inventories of supplies of any kind
owned by the Seller and used in the operation of the Hotel (irrespective of
whether such are located on the premises or stored off premises), including
without limitation, all mattresses, pillows, bed linens, towels, paper goods,
soaps, cleaning supplies, foodstuff, beverage inventories, utensils, and other
such supplies.


“Knowledge” shall mean the actual knowledge of Bharat C. Mehta and Hasu P. Shah.


“Land” shall mean that certain portion of the Site that contains those
Improvements necessary for the existing operation of the Hotel.


“Leases” shall mean those leases of real property listed on Exhibit D attached
hereto.


“Net Income” shall mean hotel operating revenues, less hotel operating expenses
(excluding reserve contributions), less interest payments, less income taxes,
less depreciation, less amortization.


7

--------------------------------------------------------------------------------


 
“New Franchise License” shall mean the Franchise License that Purchaser or its
affiliate shall enter into with Franchisor as a condition to Closing.


“Operating Agreements” shall mean the service contracts, supply contracts, Space
Leases, leases (other than the Leases) and other agreements, if any, in effect
with respect to the construction, ownership, operation, occupancy or maintenance
of the Property. All of the Operating Agreements in force and effect as of the
date hereof are listed on Exhibit E attached hereto.


“Permitted Title Exceptions” shall mean those exceptions to title to the Real
Property waived by the Purchaser under Section 2.2(c)(x) and as set forth on
Exhibit J and are deemed satisfactory to the Purchaser.


“Pre-Closing Period” shall mean the period commencing on the Agreement Date
through the earlier of (i) the Closing Date or (ii) the date of termination of
this Agreement in accordance with the terms of this Agreement.


“Property” shall mean collectively the Land, Improvements, the Inventory,
Systems, the Tangible Personal Property and the Intangible Personal Property.


“Purchaser” shall mean Hersha Hospitality Limited Partnership and its assignee
or designee.


“Real Property” shall mean the Land and the Improvements.


“Seller” shall mean both BCM, LLC and HPS Seaport, LLC individually as well as
collectively, unless otherwise stated.


“Site” shall mean that certain parcel of real estate lying and being in the
County of New York and located at 320 Pearl Street, New York, NY 10038 as more
particularly described on Exhibit A attached hereto, together with all
easements, rights, privileges, remainders, reversions and appurtenances
thereunto belonging or in any way appertaining, and all of the estate, right,
title, interest, claim or demand whatsoever of the Seller therein, in the
streets and ways adjacent thereto and in the beds thereof, either at law or in
equity, in possession or expectancy, now or hereafter acquired.


8

--------------------------------------------------------------------------------


 
“Space Lease” shall mean a lease with a term in excess of 30 days between Seller
and a third party for any portion of the premises that is used by the lessee for
purposes other than those necessary for the operations of a hotel. Examples of
such uses include a gift shop or rental car agency. A guestroom or meeting space
rented to a third party shall only be considered subject to a Space Lease if the
guestroom or meeting space in question is being used for a purpose other than
its intended use as a guestroom or meeting space (for example, if the space is
being used as office space).


“Systems” shall mean, without limitation, the equipment, supplies, licenses and
software required to operate the Franchise Licensor’s reservation system, the
property management system, point-of-sales system, telephone system, wireless or
cabled internet service system, back office system, fire-life safety system,
surveillance system, time clock system and other systems used in the marketing
or operations of the hotel, all of which include requisite cabling, user
manuals, warranty certificates, software and any written and any electronic
books and records produced by the Systems. Systems shall not include Seller’s
interest in any Operating Agreements applicable to a particular system that is
not assumable or that the Seller has not agreed to assume.


“Tangible Personal Property” shall mean the all tangible items of personal
Property, other than the Excluded Assets, used in or requisite to the operations
of the Hotel, including, but not limited to all FF&E situated on, attached to,
or used in the operation of the Hotel.


“Target Closing Date” shall mean the date set forth in Section 6.1.


“Termination Fee” shall have the meaning set forth in Section 6.1(c) of this
Agreement.


“Title Commitment” shall mean the commitment by the Title Company to issue the
Title Policy.


“Title Company” shall mean Summit Associates, 100 Lafayette Street, Third Floor,
New York, New York 10013, as agent for First American.


9

--------------------------------------------------------------------------------


 
“Title Policy” shall mean a policy of title insurance with appropriate
endorsements issued to the Purchaser by the Title Company, dated as of the
Closing Date, pursuant to which the Title Company insures the Purchaser’s
ownership of fee simple title to the Real Property (including the marketability
thereof) subject only to Permitted Title Exceptions. The Title Policy shall
insure the Purchaser in the amount of the Consideration and shall be reasonably
acceptable in form and substance to the Purchaser.


“Utilities” shall mean public sanitary and storm sewers, natural gas, telephone,
public water facilities, electrical facilities and all other utility facilities
and services necessary for the operation and occupancy of the Property as a
hotel.


1.2
Rules of Construction. The following rules shall apply to the construction and
interpretation of this Agreement:




 
(a)
Singular words shall connote the plural number as well as the singular and vice
versa, and the masculine shall include the feminine and the neuter.




 
(b)
All references herein to particular articles, sections, subsections, clauses or
exhibits are references to articles, sections, subsections, clauses or exhibits
of this Agreement.




 
(c)
Headings contained herein are solely for convenience of reference and shall not
constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.




 
(d)
Each party hereto and its counsel have reviewed and revised (or requested
revisions of) this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against a particular party shall
not be applicable in the construction and interpretation of this Agreement or
any exhibits hereto.




 
(e)
Any reference to a “business day” shall mean Monday through Friday, United
States federal and bank holidays excepted.



10

--------------------------------------------------------------------------------


 

 
(f)
Wherever the word “including” is used in this Agreement, it shall be deemed to
be followed by the words “without limitation”.




 
(g)
All times designated in this Agreement shall refer to Eastern Daylight Time or
Eastern Standard Time, as applicable.



ARTICLE 2
PURCHASE AND SALE;
PAYMENT OF CONSIDERATION


2.1
Purchase and Sale. In consideration of the payment of the Consideration by
Purchaser to Seller, other good and valuable consideration received by each of
the parties hereto, and intending to be legally bound hereby, Seller agrees to
sell, assign and transfer the Property to Purchaser and Purchaser agrees to
purchase the Property, in accordance with the terms and conditions set forth
herein.




 
(a)
The Consideration shall be paid as follows:



(i) Purchaser shall receive a credit against assumption of existing financing.



 
(b)
After taking into account any applicable adjustments pursuant to Section 6.1
below, the balance of the Consideration shall be paid by the Purchaser by wire
transfer to the Escrow Agent at the Closing in cash or limited partnership units
of Hersha Hospitality Limited Partnership. If consideration is paid in limited
partnership units, the price of the limited partnership units will be determined
by utilizing the five day volume weighted average closing price for Priority
Class A Common Stock of Hersha Hospitality Trust. The Escrow Agent shall provide
Purchaser at least two (2) days prior to the Closing with its wiring
instructions for the payment of the Consideration.



11

--------------------------------------------------------------------------------


 
ARTICLE 3
SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS


To induce the Purchaser to enter into this Agreement and to purchase the
Property, each Seller hereby makes the following representations, warranties and
covenants, upon each of which Seller acknowledges and agrees that Purchaser is
entitled to rely and has relied upon:


3.1
Identity and Power.




 
(a)
Each Seller is and has all requisite powers and all governmental licenses,
authorizations, consents and approvals necessary to carry on its business as now
conducted, to execute and deliver this Agreement and any document or instrument
required to be executed and delivered on behalf of the Seller hereunder, to
perform its obligations under this Agreement and any such other documents or
instruments and to consummate the transactions contemplated hereby; and




 
(b)
Each Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of New York, and has all requisite
power and authority under the laws of such State and under its charter documents
to conduct its business and enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.



3.2
Authorization, No Violations and Notices.




 
(a)
The execution, delivery and performance of this Agreement by Seller, and the
consummation of the transactions contemplated hereby have been duly authorized,
adopted and approved by the Seller as necessary. No other Seller proceedings are
necessary to authorize this Agreement and the transactions contemplated hereby.
This Agreement has been duly executed by Seller and is a valid and binding
obligation enforceable against Seller in accordance with its terms.



12

--------------------------------------------------------------------------------


 

 
(b)
Neither the execution, delivery, or performance by Seller of this Agreement, nor
the consummation of the transactions contemplated hereby, nor compliance by
Seller with any of the provisions hereof, will,




 
(i)
violate, conflict with, result in a breach of any provision of, constitute a
default (or an event, which, with the passage of time, the giving of notice, or
both, would constitute a default) under, result in the termination of,
accelerate the performance required by, or result in a right of termination or
acceleration, or the creation of any lien, security interest, charge, or
encumbrance upon any of the Property or assets of the Seller, under any of the
terms, conditions, or provisions of, the Certificate of Limited Partnership or
Articles of Organization or Articles of Incorporation, as applicable, of such
Seller, the Limited Partnership Agreement or Operating Agreement, or Bylaws, as
applicable, license, lease, agreement, or other instrument, or obligation to
which the Seller is a party, or by which the Seller may be bound, or to which
the Seller or the Property or assets may be subject with the exception of the
Existing Franchise License and the Existing Financing; or




 
(ii)
violate any judgment, ruling, order, writ, injunction, decree, statute, rule, or
regulation applicable to the Seller or its Property or assets that would not be
violated by the execution, delivery or performance of this Agreement or the
transactions contemplated hereby by the Seller or compliance by the Seller with
any of the provisions hereof.




 
(c)
The Seller has conducted no business other than the ownership of the Property.



13

--------------------------------------------------------------------------------


 
3.3
Litigation With Respect to Seller. Except as set forth on Exhibit F there is no
action, suit, claim or proceeding pending, or to Seller’s Knowledge, threatened
against or affecting the Seller, any of the Seller’s assets, or any part of or
interest in the Property in any court, before any arbitrator or before or by any
governmental agency which (a) in any manner raises any question affecting the
validity or enforceability of this Agreement or any other material agreement or
instrument to which the Seller is a party or by which it is bound and that is or
is to be used in connection with, or is contemplated by, this Agreement, (b)
could materially and adversely affect the business, financial position or
results of operations of the Seller or the Property, (c) could materially and
adversely affect the ability of the Seller to perform its obligations hereunder,
or under any document to be delivered pursuant hereto, or (d) could create a
lien on the Property.



3.4
Property. The Property will be on the Closing Date, free and clear of all liens
and encumbrances, except for the Permitted Title Exceptions, and the Seller has
good, marketable title thereto and the right to convey same. The Seller is the
fee simple owner of the Real Property and the sole owner of the Property.



3.5
Bankruptcy with Respect to Seller. No Act of Bankruptcy has occurred with
respect to the Seller.



3.6
Brokerage Commission. The Seller is wholly liable for any claims brought by any
real estate agent, broker, finder or any other person or entity for any
brokerage or finder’s fee, commission or other amount with respect to the
transaction described herein.



3.7
Contracts and Agreements. There is no loan agreement, guarantee, note, bond,
indenture and other debt instrument, lease and other contract to which the
Seller is a party and which encumber the Property or by which its assets are
bound other than the Permitted Title Exceptions, the Leases, the Operating
Agreements, and the existing loan documents respecting the Existing Financing
(the “Existing Financing Documents”) with Countrywide Financial (“Lender”),
provided that the Existing Financing shall be assumed in full by Purchaser at
Closing. All loan assumption fees are to be paid by Purchaser.



14

--------------------------------------------------------------------------------


 
3.8
No Special Taxes. The Seller has no Knowledge of, nor has received any written
notice of, any special taxes or assessments relating to the Seller or Property
or any part thereof or any planned public improvements that may result in a
special tax or assessment against the Property.



3.9
Compliance with Existing Laws.




 
(a)
The Seller possesses all Authorizations, each of which is valid and in full
force and effect, and, to Seller’s Knowledge, no provision, condition or
limitation of any of the Authorizations has been breached or violated. Seller
has not misrepresented or, to its Knowledge, failed to disclose any relevant
fact in obtaining all Authorizations, and the Seller has no Knowledge of any
change in the circumstances under which those Authorizations were obtained that
result in their termination, suspension, modification or limitation.




 
(b)
The Seller has no Knowledge, nor has it received written notice within the past
three (3) years, of any existing violation of any provision of any applicable
building, zoning, subdivision, environmental or other governmental ordinance,
resolution, statute, rule, order or regulation, including but not limited to
those of environmental agencies or insurance boards of underwriters, with
respect to the ownership, operation, use, maintenance or condition of the
Property or any part thereof, or requiring any repairs or alterations other than
those that have been made prior to the date hereof.



3.10
Operating Agreements. No fact or circumstance has occurred which, by itself or
with the passage of time or the giving of notice or both, would constitute a
material default under any of the Operating Agreements. Without the prior
written consent of the Purchaser, the Seller shall not enter into any new
management agreement, maintenance or repair contract, supply contract, lease in
which it is lessee or other agreements with respect to the Property (in all such
cases, requiring payments by the owner of the Property in excess of $1,000 per
year) that will be binding on Purchaser or the Property following the Closing,
nor shall the Seller enter into any agreements modifying the Operating
Agreements that will be binding on Purchaser or the Property following the
Closing.



15

--------------------------------------------------------------------------------


 
3.11
Warranties and Guaranties. The Seller shall not release or modify any warranties
or guarantees, if any, of manufacturers, suppliers and installers relating to
the Improvements and the Tangible Personal Property or any part thereof, except
with the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed. A complete list of all such
warranties and guaranties in effect as of the date of this Agreement is attached
hereto as Exhibit B.



3.12
Insurance. All of the Seller’s Insurance Policies are valid and in full force
and effect and the Seller shall pay all future premiums for such policies up to
the Closing Date (and any replacements thereof) on or before the due date
therefor. The Seller shall pay all premiums on, and shall not cancel or allow to
expire, any of the Insurance Policies prior to the Closing Date unless such
policy is replaced, without any lapse of coverage, by another policy or policies
providing coverage at least as extensive as the policy or policies being
replaced.



3.13
Condemnation Proceedings; Roadways. The Seller has received no written notice of
any condemnation or eminent domain proceeding pending or threatened against the
Property or any part thereof. The Seller has no Knowledge of any change or
proposed change in the route, grade or width of, or otherwise affecting, any
street or road adjacent to or serving the Real Property.



3.14
Labor Disputes and Agreements. There are not currently any labor disputes
pending or, to Seller’s knowledge, threatened as to the operation or maintenance
of the Property or any part thereof. The Seller is not a party to any union or
other collective bargaining agreement with employees employed in connection with
the ownership, operation or maintenance of the Property. To the Seller’s
Knowledge, there is no labor organizing activity, pending or threatened, with
respect to any workers of Seller. All of the employees of the Seller are at will
employees.



16

--------------------------------------------------------------------------------


 
3.15
Financial Information. Seller has provided to Purchaser financial information
regarding the Property and the business operations of the Hotel, including
profit and loss statements, occupancy reports and net income statements from the
date the Hotel opened through the Closing Date. All of the foregoing information
has been prepared in conformity with generally accepted accounting procedures
and the Uniform System of Accounts for the Lodging Industry, and present fairly
the results of operations by Seller of the Hotel. To the Seller’s Knowledge,
except as otherwise disclosed in writing to the Purchaser, for each of the
accounting years, when a given year is taken as a whole, all of the Seller’s and
the Property’s financial information previously delivered or to be delivered to
the Purchaser is and shall be correct and complete in all material respects.



3.16
Organizational Documents. The Seller’s organizational documents are in full
force and effect and have not been modified or supplemented, and to Seller’s
Knowledge no fact or circumstance has occurred that, by itself or with the
giving of notice or the passage of time or both, would constitute a default
thereunder.



3.17
Operation of Property. The Seller covenants that between the date hereof and the
Closing Date, Seller shall or shall cause the Hotel management company to (a)
operate the Property only in the usual, regular and ordinary manner consistent
with the Seller’s prior practice, (b) maintain the books of account and records
in the usual, regular and ordinary manner, in accordance with Seller’s
accounting system, (c) use all reasonable efforts to preserve intact the present
business organization, (d) maintain the quality and condition of the
Improvements and Tangible Personal Property in the same or better quality and
condition as they are as of the date hereof, and (e) keep available the services
of the present officers and employees and preserve their relationships with
suppliers and others having business dealings with them. The Seller shall
continue to make good faith efforts to take guest room reservations and to book
functions and meetings and otherwise to promote the business of the Property in
generally the same manner as the Seller did prior to the execution of this
Agreement. Except as otherwise permitted hereby, from the date hereof until
Closing, the Seller shall not take any action or fail to take action the result
of which would have a material adverse effect on the Property or the Purchaser’s
ability to continue the operation thereof after the Closing Date in
substantially the same manner as presently conducted.



17

--------------------------------------------------------------------------------


 
3.18
Hazardous Substances. Except for matters in Purchaser’s environmental reports
and statements, and except for cleaning, swimming pool and hot tub/whirlpool
supplies and the like used in the ordinary course of the operations of the
Hotel, Seller has no Knowledge (a) of the presence of any “Hazardous Substances”
(as defined below) on the Property, or any portion thereof, or, (b) of any
spills, releases, discharges, or disposal of Hazardous Substances that have
occurred or are presently occurring on or onto the Property, and or any portion
thereof, or (c) of the presence of any PCB transformers serving, or stored on,
the Property, or any portion thereof, or (d) of any failure to comply with any
applicable local, state and federal environmental laws, regulations, ordinances
and administrative and judicial orders relating to the generation, recycling,
reuse, sale, storage, handling, transport and disposal of any Hazardous
Substances (as use herein, “Hazardous Substances” shall mean any substance or
material whose presence, nature, quantity or intensity of existence, use,
manufacture, disposal, transportation, spill, release or effect, either by
itself or in combination with other materials is either: (1) potentially
injurious to the public health, safety or welfare, the environment or the
Property, (2) regulated, monitored or defined as a hazardous or toxic substance
or waste by any Governmental Body, or (3) a basis for liability of the owner of
the Property to any Governmental Body or third party, and Hazardous Substances
shall include, but not be limited to, hydrocarbons, petroleum, gasoline, crude
oil, or any products, by-products or components thereof, and asbestos and mold).



3.19
Furnishings. All public spaces, lobbies, meeting rooms, and each room in the
Hotel available for guest rental are furnished in accordance with Franchisor’s
standards for the Hotel and room type.



18

--------------------------------------------------------------------------------


 
3.20
License.




 
(a)
The Existing Franchise License is valid and in full force and effect, and to
Seller’s Knowledge on the Closing Date, Seller will not be in default with
respect thereto (with or without the giving of any required notice and/or lapse
of time); however, the Existing Franchise License will not be transferable
without Franchisor’s consent.




 
(b)
Subject to Purchaser obtaining a New Franchise License, neither the execution,
delivery, or performance by the Seller of this Agreement, nor the consummation
of the transactions contemplated hereby, nor compliance by the Seller with any
of the provisions hereof, will violate, conflict with, result in a breach of any
provision of, constitute a default (or an event that, with notice or lapse of
time or both, would constitute a default) under, result in the termination of,
or result in a right of termination under any of the terms, conditions, or
provisions of, the Existing Franchise License.



3.21
Access to Financial Information. Subject to the other provisions of this
Agreement (including Sections 2.2(b) and 3.15), Seller shall provide access to
Purchaser’s representatives to all financial and other information relating to
the operations, maintenance and condition of the Property, and shall provide
Purchaser with detailed financial reporting for the Hotel in Seller’s
possession. The parties acknowledge that Seller has no responsibility or
liability for any information regarding the performance of the Hotel prior to
Seller’s ownership.



3.22
Leases. True, complete copies of the Leases, are attached as Exhibit D hereto.
The Leases are, and will at Closing be, in full force and effect, and to
Seller’s Knowledge Seller is not in default under the Leases and the Seller
shall make good faith efforts not to be in default with respect thereto (with or
without the giving of any notice and/or lapse of time). The Leases are, or will
be at Closing, freely assignable by Seller and Seller will have obtained all
consents of any third party necessary to assign the Leases to Purchaser.



19

--------------------------------------------------------------------------------


 
3.23
Noncontravention. Except as provided in the Franchise License with Licensor, and
the Existing Financing, and except for non-transferable Authorizations, the
execution and delivery of, and the performance by the Seller of its respective
obligations under this Agreement do not and will not contravene, or constitute a
default under, any provision of applicable law or regulation, or any agreement,
judgment, injunction, order, decree or other instrument binding upon the Seller,
or result in the creation of any lien or other encumbrance on any asset of the
Seller or the Property.



3.24
Sufficiency of Certain Items. The Property includes:




 
(a)
a sufficient amount of furniture, furnishings, color television sets, carpets,
drapes, rugs, floor coverings, mattresses, pillows, bedspreads and the like, of
requisite quality and condition, to furnish each guest room in accordance with
Franchisor’s standards; and




 
(b)
An amount of towels, washcloths and bed linens, so that there are at least two
point five (2.5) par (as such term, “par” is commonly used in the hotel
industry) sets of towels, washcloths and linens for each guest room, together
with a sufficient supply of paper goods, soaps, cleaning supplies and other such
supplies and materials, as Licensor requires or recommends as part of the
opening inventory for an identically Branded hotel.



3.25
FF&E; Fixed Asset Supplies and Inventories. Attached hereto as Exhibit H is a
listing of all FF&E, Fixed Asset Supplies and Inventories located at the Hotel
as of the date hereof. On or before the Closing Date the FF&E, Fixed Asset
Supplies and Inventories shall be brought to the levels required under Section
3.24 above.



20

--------------------------------------------------------------------------------


 
ARTICLE 4
PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS


To induce the Seller to enter into this Agreement, the Purchaser hereby makes
the following representations, warranties and covenants, upon each of which the
Purchaser acknowledges and agrees that the Seller is entitled to rely and has
relied upon:


4.1
Identity and Power.




 
(a)
Purchaser is and has all requisite powers and all governmental licenses,
authorizations, consents and approvals necessary to carry on its business as now
conducted, to execute and deliver this Agreement and any document or instrument
required to be executed and delivered on behalf of the Purchaser hereunder, to
perform its obligations under this Agreement and any such other documents or
instruments and to consummate the transactions contemplated hereby; and




 
(b)
Purchaser is a Virginia limited partnership duly organized, validly existing
under the laws of the Commonwealth of Virginia, and has all requisite power and
authority under the laws of such State and under its charter documents to enter
into and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. Purchaser is in good standing as a limited
partnership in the Commonwealth of Virginia.



4.2
Authorization, No Violations and Notices.




 
(a)
The execution, delivery and performance of this Agreement by Purchaser, and the
consummation of the transactions contemplated hereby have been duly authorized,
adopted and approved by the Purchaser as necessary. No other proceedings are
necessary to authorize this Agreement and the transactions contemplated hereby.
This Agreement has been duly executed by Purchaser and is a valid and binding
obligation enforceable against Purchaser in accordance with its terms. Purchaser
is in possession of all third party consents required to execute this Agreement
and to perform its obligations hereunder.



21

--------------------------------------------------------------------------------


 

 
(b)
Neither the execution, delivery, or performance by Purchaser of this Agreement,
nor the consummation of the transactions contemplated hereby, nor compliance by
Purchaser with any of the provisions hereof, will.




 
(i)
result in the termination of, accelerate the performance required by, or result
in a right of termination or acceleration, or the creation of any lien, security
interest, charge, or encumbrance upon the Purchaser or assets of the Purchaser,
under any of the terms, conditions, or provisions of, the Certificate of Limited
Partnership or the Agreement of Limited Partnership of Purchaser, license,
lease, agreement, or other instrument, or obligation to which the Purchaser is a
party, or by which the Purchaser may be bound, or to which the Purchaser may be
subject; or




 
(ii)
violate any judgment, ruling, order, writ, injunction, decree, statute, rule, or
regulation applicable to the Purchaser.



4.3
Noncontravention. The execution and delivery of this Agreement and the
performance by the Purchaser of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, or any agreement, judgment, injunction, order, decree or other
instrument binding upon Purchaser.



4.4
Litigation. There is no action, suit or proceeding, pending against the
Purchaser, or Purchaser’s assets, in any court or before any arbitrator or
before any governmental body which (a) in any manner raises any question
affecting the validity or enforceability of this Agreement or any other
agreement or instrument to which Purchaser is a party or by which it is bound
and that is to be used in connection with, or is contemplated by, this
Agreement, (b) could materially and adversely affect the ability of the
Purchaser to perform its obligations hereunder, or under any document to be
delivered pursuant hereto, or (c) could materially and adversely affect the
financial position of the Purchaser.



22

--------------------------------------------------------------------------------


 
4.5
Bankruptcy. No Act of Bankruptcy has occurred with respect to the Purchaser.



4.6
No Brokers. The Purchaser has not engaged the services of, nor is it or will it
become liable to, any real estate agent, broker, finder or any other person or
entity for any brokerage or finder’s fee, commission or other amount with
respect to the transaction described herein.



ARTICLE 5
CONDITIONS AND ADDITIONAL COVENANTS


The obligations of Seller and Purchaser hereunder are subject to the
satisfaction of the following conditions precedent and the compliance by the
Seller and Purchaser, as applicable, with the following covenants:


5.1
Seller’s Deliveries. The Seller shall have delivered to the Escrow Agent or the
Purchaser, as the case may be, on or before the Closing Date, all of the
documents and other information required of Seller pursuant to Section 6.2.



5.2
Representations, Warranties and Covenants; Obligations of Parties; Certificate.
All of the Seller’s representations and warranties made in this Agreement shall
be true and correct as of the date hereof and as of the Closing Date as if then
made, the Seller shall have performed all of its material covenants and other
obligations under this Agreement, and the Seller shall have executed and
delivered to the Purchaser at Closing a certificate to the foregoing effect. All
of the Purchaser’s representations and warranties made in this Agreement shall
be true and correct as of the date hereof and as of the Closing Date as if then
made, the Purchaser shall have performed all of its material covenants and other
obligations under this Agreement, and the Purchaser shall have executed and
delivered to the Seller at Closing a certificate to the foregoing effect.



23

--------------------------------------------------------------------------------


 
5.3
Title Insurance. Purchaser shall have received a title policy from the Title
Company insuring good and indefeasible fee simple title to the Real Property
issued by the Title Company at or below its regularly scheduled rates subject
only to Permitted Title Exceptions as determined in accordance with Section 2.2.



5.4
Condition of Improvements. The Improvements and the Tangible Personal Property
shall be in the same condition at Closing as they are as of the date hereof,
reasonable wear and tear excepted. Except for the Excluded Assets which shall be
distributed to the Seller prior to the Closing Date, the Seller shall not have
removed or caused or permitted to be removed any part or portion of the Real
Property or the Tangible Personal Property unless the same is replaced, prior to
Closing, with similar items of at least equal quality and condition and
acceptable to the Purchaser.



5.5
Utilities. All of the Utilities shall be installed in and operating at the
Property, and service shall be available for the removal of garbage and other
waste from the Property.



5.6
License. From the date hereof to and including the Closing Date, Seller shall
comply with and perform all of the duties and obligations of licensee under the
Franchise License and Seller shall not be in default under the Franchise
License.



5.7
Franchise License Contingency. As a condition to Closing, Franchisor shall
approve and grant a New Franchise License to Purchaser or its affiliate or
subsidiary. Purchaser shall be responsible for obtaining, and shall use diligent
efforts to obtain a New Franchise License respecting the Hotel, provided that
Seller shall use its best efforts in assisting Purchaser in obtaining a New
Franchise License, and shall fully cooperate with Purchaser’s application and
pursuit of the same with Franchisor. In the event that Purchaser is unable to
obtain a New Franchise License on or before the Target Closing Date (or for
purpose of option (ii) below on or before the expiration of any of the
applicable extension periods) then either (i) Purchaser may elect to extend the
Closing Date for up to three thirty (30) day periods after the Target Closing
Date, during which period Purchaser shall diligently strive to secure a New
Franchise License or (ii) Purchaser, at Purchaser’s sole option, may elect to
terminate this Agreement.



24

--------------------------------------------------------------------------------


 
5.8
Existing Financing. Purchaser will assume the Existing Financing upon completion
of the Closing Process. Purchaser will pay all loan assumption costs in assuming
the Existing Financing.



5.9
Existing Management Agreement. Seller shall cause the existing management
agreement for the Hotel to be terminated on the Closing Date, and Seller shall
be responsible for all fees and costs associated with such termination.



5.10
Liquor License. Intentionally Deleted.



5.11
Property. The Property shall be free and clear of all liens and encumbrances,
except for the Permitted Title Exceptions.



5.12
Hotel Employees. On the Closing Date, the Seller shall or shall cause the
employer of the Hotel Employees, to terminate the employment of all Hotel
Employees. Purchaser shall have no obligation to hire the Hotel Employees. The
provisions of this Section 5.12 shall survive the Closing. Sellers shall have
sole and exclusive responsibility for any compliance, including all applicable
notices, with the requirements, if any, of the Worker Adjustment and Retraining
Notification Act.



5.13
Right to Audit. For two years following the Closing Date, Purchaser shall have
the right, at its expense, to audit the books, records, financials, and
financial control procedures of the Seller with respect to the Hotel for any
portion of the 24 months preceding the Closing Date. This right shall survive
Closing.



25

--------------------------------------------------------------------------------


 
ARTICLE 6
CLOSING


6.1
Closing




 
(a)
Closing shall be held at a location that is mutually acceptable to the parties
or may be conducted via telephone, facsimile and overnighted escrow documents.
The date that Closing is expected to occur is March 31, 2007 (“Target Closing
Date.”)




 
(b)
In the event of a termination, the parties shall have no further obligations to
one another under this Agreement except those which expressly survive
termination.



6.2
Seller’s Deliveries. At Closing, the Seller shall deliver to Purchaser or the
Escrow Agent all of the following instruments, each of which shall have been
duly executed and, where applicable, acknowledged on behalf of the Seller and
shall be dated as of the Closing Date:




 
(a)
Bargain and Sale Deed with covenants against Grantor’s Acts conveying fee simple
title of the Real Property to Purchaser (“Deed”).




 
(b)
The Assignment and Assumption Agreement.




 
(c)
The FIRPTA Certificate.




 
(d)
True, correct and complete copies of all warranties, if any, of manufacturers,
suppliers and installers possessed by the Seller and relating to the
Improvements and the Personal Property, or any part thereof.




 
(e)
The certificate required by Section 5.2.




 
(f)
Appropriate consent of the Seller, authorizing (A) the execution of any
documents to be executed and delivered by the Seller prior to, at or otherwise
in connection with Closing and in connection with the transactions contemplated
by this Agreement, and (B) the performance by the Seller of its obligations
hereunder and under such documents.



26

--------------------------------------------------------------------------------


 

 
(g)
Valid, final and unconditional certificate(s) of occupancy for the Real Property
and Improvements, issued by the appropriate Governmental Body.




 
(h)
All current real estate and personal property tax bills in the Seller’s
possession or under its control.




 
(i)
A set of all guest registration cards, guest transcripts, guest histories, and
all other available guest information.




 
(j)
A list of advance room reservations, functions and the like, in reasonable
detail so as to enable the Purchaser to honor the Seller’s commitments in that
regard.




 
(k)
All keys for the Property.




 
(l)
To the extent not previously delivered to Purchaser, all books, records,
operating reports, appraisal reports, files and other materials relating to the
Hotel in the Seller’s possession or control.




 
(m)
Such proof, reasonably acceptable to the Seller evidencing the payment by
Purchaser and Seller of all transfer taxes, if any, incurred in connection with
the transactions contemplated by this Agreement.




 
(n)
An updated schedule of employees of the Seller or its hotel manager, showing
salaries and duties with a statement of the length of service of each such
employee, brought current to a date not more than 48 hours prior to the Closing.




 
(o)
Bill of Sale conveying the Seller’s interest in the Intangible Personal Property
and Tangible Personal Property.




 
(p)
Written evidence of Seller’s satisfaction of all Monetary Liens (except the
Existing Financing).



27

--------------------------------------------------------------------------------


 

 
(q)
A tax clearance certificate (or similar evidence) from the New York Department
of Taxation and Finance concerning taxes for the Property, and an escrow of
funds in the amount of all sales taxes owed by Seller, if any.




 
(r)
Real estate transfer tax forms required by law in connection with the sale of
the Land.




 
(s)
Any other document or instrument reasonably requested by the Purchaser, the
Title Company, or required herein.



6.3
Purchaser’s Deliveries. At Closing, the Purchaser shall pay or deliver to the
Seller or the Escrow Agent the following:




 
(a)
The Consideration, paid in accordance with the provisions set forth in this
Agreement;




 
(b)
The Assignment and Assumption Agreement;




 
(c)
Appropriate consent of the Purchaser, authorizing (A) the execution of any
documents to be executed and delivered by the Purchaser prior to, at or
otherwise in connection with Closing and in connection with the transactions
contemplated by this Agreement, and (B) the performance by the Purchaser of its
obligations hereunder and under such documents; and




 
(d)
Intentionally Deleted




 
(e)
Any other document or instrument reasonably requested by the Seller, the Title
Company, or required hereby.



6.4
Closing Costs. Real estate transfer taxes due with respect to the transfer of
the Property and any and all other taxes shall be paid by the Purchaser. All
filing fees, recording or other similar taxes due with respect to the transfer
of the Property shall be paid by Purchaser. All charges for title insurance
premiums shall be paid by Purchaser. All fees and costs associated with the
satisfaction and/or termination of the Existing Financing shall be paid by the
Purchaser. All charges for title insurance premiums shall be paid by Purchaser
and Purchaser shall also pay all other of its own closing costs, including
without limitation, all costs of settlement, all costs and fees for title
examination, and survey costs. All fees and costs associated with the assumption
of the Existing Financing by the Purchaser shall be paid by Purchaser. All fees
and costs associated with the transfer of the franchise license shall be paid by
Purchaser. Each party shall pay their own attorney’s fees.



28

--------------------------------------------------------------------------------


 
6.5
Apportionments and Other Economic Adjustments.




 
(a)
Items to be Apportioned. The following shall be prorated and apportioned between
Seller and Purchaser as of 11:59 P.M. on the Apportionment Date, except as
otherwise expressly provided to the contrary below:




 
(i)
Property Taxes. Real estate taxes, ad valorem taxes, if any, personal property
taxes, if any, special assessments, sewer rents and taxes, and any other
governmental tax or charge levied or assessed against the Property
(collectively, the “Property Taxes”), shall be apportioned on the basis of the
respective periods of ownership of the Property by Seller and Purchaser. If the
Closing Date shall occur either before an assessment is made or a tax rate is
fixed for the tax period in which the Closing occurs, the apportionment of such
Property Taxes shall be calculated on the basis of the prior year’s Property
Taxes, but, after the assessment and tax rate for the current year are fixed,
the apportionment thereof shall be recalculated and Seller or Purchaser, as the
case may be, shall promptly pay to the other the amount determined to be due
based on such recalculation.



29

--------------------------------------------------------------------------------


 

 
(ii)
Utilities. The Utilities shall be apportioned (i) by having the utility
companies servicing the Property make final meter readings on the Apportionment
Date, the payment of which shall be Seller’s responsibility, or (ii) if such
readings cannot be obtained, on the basis of the most recent bills that are
available, reasonably adjusted (if necessary) to reflect any changes in
occupancy, temperature or other relevant variables between the respective
periods covered by such bills and the most recent relevant at period, to the
extent such changes would have a material impact on the amount of the estimated
charges for the most recent period for the utility in question. If the
apportionment is not based on an actual current reading, then, upon the taking
of a subsequent actual reading, or upon receipt of a subsequent bill, such
apportionment shall be recalculated and Seller or Purchaser, as the case may be,
shall promptly pay to the other the amount determined to be due upon such
recalculation. Purchaser shall be under no obligation to assume or reimburse
Seller for any utility deposits made by Seller, provided that, in the event
Purchaser either receives the monetary benefit of such deposit or a credit from
the applicable utility company for such deposit or, at its sole discretion,
assumes utility a deposit made by Seller, Purchaser shall credit Seller the
amount of such monetary benefit, credit or assumed utility deposit, as
applicable, at Closing. In the event Purchaser elects not to assume a utility
deposit made by Seller and does not receive a credit or monetary benefit from
the utility company for such utility deposit made by Seller, the collection of
such deposit shall be Seller’s sole responsibility.




 
(iii)
Licenses. Prepaid fees or other charges for transferable licenses agreed to be
assumed by Purchaser, if any, shall be apportioned on the basis of the
respective periods of ownership of the Property by Seller and Purchaser, but all
amounts refundable under unassigned or unassignable licenses shall remain the
property of Seller. Purchaser shall reimburse the Seller for actual and
substantiated out-of-pocket costs expended by the Seller from the Agreement Date
through the Apportionment Date in order to obtaining signage from the New York
State Department of Transportation. These costs are not expected to exceed
$20,000 and shall result in the signage be delivered in May 2007. Should the
out-of-pocket costs exceed $20,000 (or should the Seller become aware of a
circumstance that would lead Seller to expect that the costs will exceed
$20,000), Seller shall secure the consent of the Purchaser prior to expending or
committing to expend over $20,000.



30

--------------------------------------------------------------------------------


 

 
(iv)
Operating Agreements and Leases. Amounts paid or payable under the Operating
Agreements and Leases agreed to be assumed by Purchaser hereto shall be
apportioned on the basis of the period covered by such payments.




 
(v)
Revenues. All revenues (whether collected or not) from the rental of guestrooms
and from food and beverage and other sales or services posted to a guest room
account through 11:59 pm on the Apportionment Date shall belong 100% to Seller.
After this time all revenues from the rental of guestrooms and from food and
beverage and other sales or services posted to a guest room account shall belong
to Purchaser. For purpose of these apportionments, the hotel personnel shall
promptly post all charges as they are incurred. Guestroom rental charges of
those guests who check-in on the Apportionment Date shall be deemed incurred at
check-in. Revenues from any meeting room occupied, but vacated prior to midnight
of the Apportionment Date shall belong to Seller. Revenues from any meeting room
that was not occupied until after this time shall belong to Purchaser. Revenues
for any meeting room that was occupied by the same customer on both the
Apportionment Date and the Closing Date shall be allocated between the Seller
and Purchaser based on the number of hours on each such date that the room was
occupied and unavailable for rental to other customers.



31

--------------------------------------------------------------------------------


 

 
(vi)
Space Leases. All rents and other charges paid or payable to Seller pursuant to
Space Lease, if any, shall be apportioned as of the Apportionment Date. At the
Closing, Seller shall furnish to Purchaser a schedule of all minimum rents and
other monthly charges, and an estimate of any percentage rents and other
variable charges under the Space Leases (including the current month), which
rents and charges are then due and payable but remain unpaid (in the case of
minimum rents and fixed charges) or which have accrued but have not been billed
or paid (in the case of percentage rents and other variable charges) and Seller
shall receive a credit for all such unpaid rents and charges accrued (or
estimated to have accrued) through the Apportionment Date, provided that no
credits shall be given to Seller for any unpaid minimum rents or fixed charges
that are more than one (1) month overdue. If any payments of rent or other fixed
charges are received by Seller after the Closing which are payable to Purchaser
by reason of this allocation, such sum shall be promptly paid by Seller to
Purchaser. Percentage rents and other variable charges under the Space Leases,
which are not fixed in amount, shall be apportioned based on a reasonable
estimate by Seller, but, when the actual amounts are determined, the
apportionment thereof shall be recalculated and Seller or Purchaser, as the case
may be, shall adjust to the extent necessary by making an appropriate payment to
the other based on such recalculation.




 
(vii)
Sales Taxes. All sales, use and occupancy taxes, if any, due or to become due in
connection with revenues from the Hotel apportioned or allocated to Seller in
accordance with Section 6.5(v) shall be paid by Seller, and all sales, use and
occupancy taxes due or to become due in connection with revenues apportioned or
allocated to Purchaser in accordance with Section 6.5(v) shall be paid by
Purchaser. Seller and Purchaser shall each indemnify the other from and against
any liability for unpaid sales, use or occupancy tax resulting from the
indemnifying party’s failure to make the payments required under this
Section 6.5(viii).



32

--------------------------------------------------------------------------------


 

(b)
Receivables. Seller, at its sole option, may require Purchase to purchase the
entire book of accounts receivable under the following formula:

 
Account Aging at Closing
 
Purchase Price
0-45 days
 
90% of Account Balance
46-90 days
 
25% of Account Balance
91 days and beyond
 
0% of Account Balance



If Seller does not choose to sell the entire book of accounts receivables to
Purchaser, Purchaser shall not be obligated to collect any accounts receivable
for Seller, except that in the first two billing cycles following closing,
Purchaser shall reasonably cooperate with Seller in its efforts to collect
receivables from accounts which owe a receivable balance to the Seller and
Purchaser, it being understood that in all instances, Purchaser shall prioritize
its interest above those of the Seller. Notwithstanding anything to the contrary
in this Agreement if Purchaser receives checks for payment of a receivable owned
by Seller, Purchaser shall promptly forward same to Seller.



 
(c)
House Banks. Purchaser shall have the option, at its sole discretion, to
purchase the House Banks, provided Purchaser, if it chooses to do so, shall only
purchase cash on hand and shall in no event purchase any receipts.



33

--------------------------------------------------------------------------------


 

 
(d)
Employee Wages and Other Compensation. On or before the Closing Date, Seller
shall pay or cause to be paid (i) all unpaid wages or salaries (including any
earned but unused vacation days accrued, irrespective of whether such vacation
days are actually vested) of the Employees; (ii) any employment taxes or
government levies on item (i) above; and (iii) any retirement plan payments,
medical insurance payments or other similar deductions. Hereinafter, (i) through
(iii) above shall be referred to as the “Seller’s Employee Payment.” Seller
shall be responsible for Seller’s Employee Payment accruing (i) through the
Closing Date for housekeeping and laundry service employees, (ii) through the
posted check-out time for front desk employees, (iii) through 7:00 am on the
Closing Date for the night auditor and security force, and (iv) through 11:59 pm
on the Apportionment Date for all other Employees. From these timeframes
forward, Purchaser shall be responsible for these expenses.




 
(e)
Reconciliation and Final Payment; Intent of Section. Seller and Purchaser shall
cooperate after Closing to make a final determination of the prorations and
adjustments required hereunder as soon as reasonably practicable, but in no
event later than ninety (90) days after the Closing Date (except with respect to
any item which is not determinable within such time frame, as to which the time
period shall be extended until such item is determinable). Upon the final
reconciliation of the prorations and adjustments under this Section 6.5, the
party which owes the other party any sums hereunder shall pay such party such
sums within ten (10) days after the reconciliation thereof. It is the intent of
the parties that all items herein which are subject to apportionment shall,
except as otherwise specifically provided in Section 6.5, result in Seller
receiving all of the economic benefits and burdens of the Hotel with respect to
the period prior to the Closing Date, and Purchaser receiving all of the
economic benefits and burdens of the Hotel with respect to the period from and
after the Closing Date.



34

--------------------------------------------------------------------------------


 

 
(f)
Seller’s Acknowledgement. It is expressly acknowledged and agreed by Seller that
Purchaser has no intention of assuming, and does not and will not, in any way,
assume, undertake, agree to perform or accept responsibility for any debts,
liabilities or obligations of Seller of any kind whatsoever, whether absolute,
contingent or otherwise, known or unknown, pending or threatened, concerning the
Property or otherwise, other than liabilities and obligations that Purchaser
expressly assumes under the terms of this Agreement or under any of the
documents executed by Purchaser at the Closing. Seller shall remain fully and
solely responsible for the satisfaction of all of Seller’s own liabilities and
obligations, absolute, contingent or otherwise, known or unknown, liquidated or
unliquidated, pending or threatened, whether incurred before or after the
Closing Date, except as aforesaid. Likewise, Seller shall not assume or be
liable for any liabilities of Purchaser from and after the date of Closing, and
Purchaser shall remain fully and solely responsible and liable for the same.




 
(g)
Accounts Payable. Seller shall retain and be responsible for the payment of all
accounts payable and other debts and liabilities of Seller or otherwise relating
to the Hotel, which have accrued prior to the Closing, whether or not invoiced
(the “Accounts Payable”), except to the extent Purchaser has received a credit
for any such item under Section 6.5 of this Agreement. The parties acknowledge
and agree that except as may be expressly set forth in this Agreement, Purchaser
is in no way assuming any responsibility for the payment of any Accounts Payable
of Seller.




 
(h)
Seller’s Indemnity. Seller shall and hereby agrees to defend, indemnify and hold
harmless Purchaser, its successors and assigns, from and against any and all
loss, damage, cost, claim, liability or expense (including court costs and
reasonable attorneys’ fees) suffered or incurred by Purchaser as a result of
Seller’s failure to pay any Accounts Payable or any sales, use or occupancy
taxes due in connection with the rental of rooms or the sale of goods prior to
the Closing Date, the performance of services prior to 4:00 am on the Closing
Date, except to the extent Purchaser has received a credit therefor against the
Consideration pursuant to this Agreement or to the extent of any sales, use or
occupancy tax due in connection with any Accounts Receivable purchased by
Purchaser.



35

--------------------------------------------------------------------------------


 

 
(i)
Purchaser’s Indemnity. Purchaser shall and hereby agrees to defend, indemnify
and hold harmless Seller, its successors and assigns, from and against any and
all loss, damage, cost, claim, liability or expense (including court costs and
reasonable attorneys’ fees) suffered or incurred by Seller as a result of
Purchaser’s failure to pay any Accounts Payable after Closing, or any sales
taxes owed in connection with the transfer of the Tangible Personal Property, or
any sales, use or occupancy taxes due in connection with the rental of rooms or
the sale of goods arising out of any liability or obligation expressly assumed
by Purchaser hereunder or in any agreement executed and/or delivered at the
Closing, or resulting from Purchaser’s failure to pay any item for which it
received a credit against the Consideration under this Agreement, or resulting
from the operation of the Hotel subsequent to Closing.




 
(j)
Survival. The provisions of this Section 6.5 shall survive the Closing for a
period of six (6) months.



6.6
Safes and Baggage.




 
(a)
Safes. On the Closing Date Seller shall cause the delivery to Purchaser of all
of Seller’s keys to all safes and safe deposit boxes (collectively, the “safes”)
at the Property. On or prior to the Closing Date, Seller shall give written
notices to those persons who have deposited items in any central safes
(excluding in-room safes), advising them of the sale of the Hotel to Purchaser
and requesting the removal or verification of their contents in the safes on the
Closing Date. All such removals or verifications on the Closing Date shall be
under the supervision of Seller’s and Purchaser’s respective representatives.
All contents which are to remain in the safes shall be recorded. Items belonging
to guests who have not responded to such written notice by so removing or
verifying their safe contents by the end of the day shall be recorded in the
presence of the respective representatives. Any such contents so verified or
recorded and thereafter remaining in the hands of Purchaser shall be the
responsibility of Purchaser and Purchaser hereby agrees to indemnify, defend and
hold Seller harmless from any liability therefor. Seller hereby agrees to
indemnify and hold Purchaser harmless from any liability arising from claims by
guests for any loss of contents in the safes not verified or recorded on the
Closing Date.



36

--------------------------------------------------------------------------------


 

 
(b)
Baggage. On the Closing Date representatives of Purchaser and Seller shall take
an inventory of all baggage, valises and trunks checked or left in the care of
Seller at the Property. From and after the Closing Date, Purchaser shall be
responsible for all baggage listed in said inventory and Purchaser hereby
indemnifies and agrees to hold Seller harmless from any liability therefor.
Seller shall remain liable for any negligence or malfeasance with respect to
such baggage which occurred prior to the Closing Date as well as for claimed
omissions from said inventory, and hereby indemnifies and agrees to hold
Purchaser harmless from any liability therefor.



37

--------------------------------------------------------------------------------


 
6.7
Pre-Closing Interim Operation.




 
(a)
Seller hereby covenants and agrees that between the date of this Agreement and
the Closing, Seller shall use commercially reasonable efforts to cause the Hotel
to be operated and maintained consistent with prior practice, it being
understood that the termination of the existing franchise may have negative
repercussions on the performance of the Hotel. Until the Closing Date, Seller
shall be permitted to terminate or modify existing Leases, Operating Agreements
and room agreements, and to enter into new leases, service contracts and room
agreements on commercially reasonable terms only with the prior written consent
of Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that no such consent shall be required in the case
of a lease, service contract or room agreement which is terminable without
penalty on not more than thirty (30) days notice. If Purchaser fails to respond
to a written request for consent within seven (7) days after receipt of such
request, such consent shall be deemed given. Seller shall provide Purchaser with
copies of any such terminations and modifications, and new leases, service
contracts and agreements promptly after the execution thereof. Except in the
ordinary course of business, Seller shall not transfer to any third party or
remove any FF&E from the Hotel after the date hereof, except for repair or
replacement thereof with items of substantially similar quality. Seller will not
take any action which will adversely affect title to the Property or cause the
representations and warranties set forth in Article III above to be untrue as of
the Closing Date.




 
(b)
Contract Defaults. If Seller shall receive written notice of any default under
any lease, service contract or room agreement, including, without limitation any
Operating Agreement, Lease or Space Lease, Seller shall promptly deliver a copy
of said notice to Purchaser.



38

--------------------------------------------------------------------------------


 

 
(c)
Transition of Management, Communications with Employees. Seller shall permit
Purchaser’s transition management team to witness and review the management and
operation of the Hotel during the fourteen day period that precedes the Target
Closing Date. If the Target Closing Date is delayed for any reason, Purchaser
shall use commercially reasonable efforts to reschedule its activities to
accommodate the extension. In all instances, Purchaser shall give at least a
24-hour notice to Bharat C. Mehta and Hasu P. Shah at the Site prior entering
the premises. Personnel from Purchaser’s transition management team shall have
reasonable access during normal business hours to all books and records to be
transferred to Purchaser, and shall have the right (at Purchaser’s expense) to
establish duplicate books in order to effect a smooth transition in the
ownership and management of the Hotel; provided, however, that Purchaser and its
transition management team (a) shall not unreasonably interfere with the normal
management and operation of the Hotel, (b) shall hold all information acquired
from such books and records confidential (c) shall repair any damage to the
physical condition of the Hotel caused by Purchaser, its agents or their
respective employees, and (d) shall not be deemed to have assumed management
responsibilities of the current management of the Hotel prior to Closing by
virtue of their presence at the Hotel. Purchaser shall indemnify Seller from and
against any and all loss, damage, liability, cost or expense resulting from the
violation or breach of any of the covenants set forth in clauses (a) through (d)
of the preceding sentence, which indemnity shall survive the Closing or the
termination of this Agreement for six (6) months. All expenses of Purchaser’s
transition management team, including the cost of rooms, food and beverage and
other services, shall be paid by Purchaser; provided, however, that Seller will
endeavor to make available to Purchaser (at no cost or expense to Purchaser) up
to three (3) rooms for Purchaser’s transition management team, subject to
availability. Except as expressly provided above and in Section 2.2, Purchaser
shall not, through its officers, employees, managers, contractors, consultants,
agents, representatives or any other person (including, without limitation, any
person that conducted inspections by or on behalf of Purchaser), directly or
indirectly, communicate with any Employees or any person representing any
Employees involving any matter with respect to the Property, the Employees or
this Agreement, without Seller’s prior consent, which consent may be withheld in
Seller’s sole discretion, unless such communication is arranged by Seller.
Notwithstanding anything contained in this Agreement to the contrary, it is
hereby agreed that Purchaser shall only be entitled to communicate directly with
Seller’s General Manager, Director of Sales, Director of Operations, and Chief
Engineer, and with no other employee of the Hotel except that if Purchaser shall
set up an employment center to rehire employees, it shall be allowed to
communicate with any hotel employee solely for the purpose of applying for
rehire. Seller agrees that Purchaser shall be allowed to set up an employment
center provided that such activity takes place no earlier than 72 hours prior to
the scheduled Closing without the Seller’s expressed consent. Seller shall
reasonably cooperate with Purchaser in order to arrange communications, pursuant
to a schedule to be reasonably agreed upon by the parties, between Purchaser and
the Employees in order to allow Purchaser to interview the Employees for
possible continued employment, and Purchaser shall apprise Seller from time to
time as to its plans for communicating with such Employees.



39

--------------------------------------------------------------------------------


 

 
(d)
Representations and Warranties. In addition to the rights and obligations
conveyed pursuant to Section 2.3(c) of this Agreement, each of the parties
hereto shall refrain from taking any action which knowingly violates any
representation and/or warranty contained in this Agreement.




 
(e)
Existing Franchise License Termination. Seller shall cause Franchisor to
terminate, effective on the Closing Date, the Existing Franchise License, which
termination shall create no Purchaser liability as the result of the Existing
Franchise License or its termination, including, without limitation, liability
for the payment of any termination fee. Purchaser shall enter into a New
Franchise License on the Closing Date.




 
(f)
No Material Changes. From and after the date hereof and up to the Closing Date,
Seller shall not, without the prior written consent of Purchaser, (i) make,
cause to be made, or permit to be made any material physical change to the
Property or (ii) sell or otherwise dispose of any of the Property or enter into
any new tenant leases.



40

--------------------------------------------------------------------------------


 
ARTICLE 7
CONDEMNATION; RISK OF LOSS


7.1
Condemnation. In the event of any actual or threatened taking, pursuant to the
power of eminent domain, of all or any portion of the Real Property, or any
proposed sale in lieu thereof, the Seller shall give written notice thereof to
the Purchaser promptly after the Seller learn or receive notice thereof. If all
or a material portion of the Real Property is, or is to be, so condemned or
sold, the Purchaser shall have the right to terminate this Agreement and
promptly receive a full refund of the Deposit and interest thereon. If the
Purchaser elects not to terminate this Agreement, all proceeds, awards and other
payments arising out of such condemnation or sale (actual or threatened) shall
be paid or assigned, as applicable, to the Purchaser at Closing. For the
purposes hereof, a “material part” shall be deemed to mean any taking (i) which
causes a reduction in the size of any of the buildings comprising the
improvements or materially interferes with the present use and operation of any
of such buildings, or (ii) which reduces the total area of the Land so that the
land area available for parking is insufficient to service the Hotel thereon at
maximum capacity or to provide the number of parking spaces required under
current law (considering any variance to which the Hotel is entitled), or
(iii) which results in the elimination of the sole or any required means of
legal ingress and/or egress from the Property to public roads, no comparable,
convenient, legal substitute ingress and/or egress being available.



41

--------------------------------------------------------------------------------


 
7.2
Risk of Loss. The risk of any loss or damage to the Property prior to the
Closing shall remain upon the Seller. If any such loss or damage to the Property
is less than ten percent (10%) of the value of the Improvements, Purchaser shall
be obligated to purchase the Property in accordance the terms of this Agreement
as if the loss or damage did not occur, provided that such loss and/or damage
shall be fully insured or Seller, at Closing, shall reimburse Purchaser for the
balance of the cost to fully repair such loss and/or damage not fully covered by
the proceeds of insurance, and provided that Seller shall have the obligation to
pay the deductible on any insurance relating to the loss and/or damage, at
Seller’s sole cost and expense, and all insurance proceeds and rights to
proceeds arising out of such loss and/or damage shall be paid or assigned, as
applicable, by Seller to the Purchaser at Closing, except if Seller fails to
comply with the foregoing requirements, Purchaser shall have the right, at its
sole and absolute discretion, to terminate this Agreement and promptly receive
its out-of pocket expenses incurred from the date of this Agreement through the
termination date. If any such loss or damage to more than ten percent (10%) of
the value of the Improvements occurs prior to Closing or any loss or damage to
the Property occurs prior to Closing and is uninsured or underinsured, the
Purchaser shall have the right, at its sole and absolute discretion, to
terminate this Agreement. If the Purchaser elects not to terminate this
Agreement or in the event Closing occurs following any loss or damage, Seller
shall have the obligation to pay the deductible, at its sole cost and expense,
for all insurance covering such loss and/or damage, and all insurance proceeds
and rights to proceeds arising out of such loss or damage shall be paid or
assigned, as applicable, to the Purchaser at Closing.



ARTICLE 8
LIABILITY OF PURCHASER; INDEMNIFICATION BY SELLER;TERMINATION RIGHTS


8.1
Liability of Purchaser. Except for any obligation expressly assumed or agreed to
be assumed by the Purchaser hereunder and in the Assignment and Assumption
Agreement, the Purchaser does not assume any obligation of the Seller or any
liability for claims arising out of any occurrence prior to Closing. Likewise,
the Seller does not assume and shall not be liable for any obligation of the
Purchaser or any liability for claims arising out of any occurrence subsequent
to Closing.



8.2
Indemnification by Seller. The Seller hereby indemnifies and holds the Purchaser
harmless from and against any and all claims, costs, penalties, damages, losses,
liabilities and expenses, subject to Section  10.11 that may at any time be
incurred by the Purchaser, whether before or after Closing, arising out of the
operations of the Hotel or use of the Property prior to the Closing Date and/or
as a result of any breach or violation by the Seller of any of its
representations, warranties, covenants or obligations set forth herein or in any
other document delivered by the Seller pursuant hereto.



42

--------------------------------------------------------------------------------


 
8.3
Termination by Purchaser. If any material condition set forth in this Agreement
cannot or will not be satisfied immediately prior to Closing, and the Seller
fails to satisfy such condition within ten (10) days after notice thereof from
the Purchaser, the Seller defaults in performing any of its material obligations
under this Agreement (including its obligation to sell the Property), and the
Seller fails to cure any such default within ten (10) days after notice thereof
from the Purchaser (except for Seller’s obligation to sell the Property at the
Closing in which case no notice to cure period shall apply), or upon the
occurrence of any other event that would entitle the Purchaser to terminate this
Agreement and its obligations hereunder, the Purchaser, at its option, shall
elect either (a) to terminate this Agreement and receive a reimbursement from
Seller for Purchaser’s actual out-of-pocket costs (including, without
limitation, reasonable attorney fees) incurred for due diligence and activities
relating to the enforcement of Purchaser’s rights under this Agreement from the
Agreement Date through the date on which it receives payment in full from
Seller, and all other rights and obligations of the Seller and the Purchaser
hereunder shall terminate immediately, or (b) to waive its right to terminate
and, instead, to proceed to Closing, or (c) to seek specific performance of the
consummation of the transaction contemplated herein.



8.4
Termination by Seller. If, prior to Closing, the Purchaser defaults in
performing any of its material obligations under this Agreement and the
Purchaser fails to cure any such default within ten (10) days after notice
thereof from the Seller (except for Purchaser’s failure to close hereunder, in
which case no notice and cure period shall apply) and Closing does not occur as
a result of Purchaser’s default, then the Seller’s sole remedy for such default
shall be to terminate this Agreement.



8.5
Survival of Article VIII. The provisions of this Article VIII shall survive the
Closing or earlier termination of this Agreement.



43

--------------------------------------------------------------------------------


 
ARTICLE 9
ESCROW TERMS


9.1
Any notice to or demand upon the Title Company shall be in writing and shall be
sufficient only if received by the Title Company within the applicable time
periods set forth herein, if any. Notices to or demands upon the Title Company
shall be sent by United States mail, registered or certified, return receipt
requested, postage prepaid, by facsimile transmission with printed confirmation,
or overnight courier service, with respect for next day delivery, to the address
set forth in Section 10.9 of this Agreement, or served personally upon the Title
Company with receipt acknowledged in writing by the Title Company. Notices from
the Title Company to Seller or Buyer shall be mailed to them in accordance with
Section 10.9 of this Agreement.



9.2
If at any time the Title Company is uncertain of its duties hereunder or if the
Title Company for any other reason is no longer willing to serve as escrow
agent, the Title Company may, on notice to the parties, take such affirmative
steps as it may, at its option, elect in order to terminate its duties as the
Title Company.. Upon the taking by the Title Company of such action described,
the Title Company shall be released of and from all liability hereunder.



9.3
The Title Company shall not incur any liability in acting upon any signature,
notice, demand, request, waiver, consent, receipt or other paper or document
believed by the Title Company to be genuine. The Title Company may assume that
any person purporting to give it any notice on behalf of any party in accordance
with the provisions hereof has been duly authorized to do so, or is otherwise
acting or failing to act under this Section except in the case of the Title
Company's gross negligence or willful misconduct.



9.4
The terms and provisions of this Article shall create no right in any person,
firm or corporation other than the parties and their respective successors and
permitted assigns and no third party shall have the right to enforce or benefit
from the terms hereof.



44

--------------------------------------------------------------------------------


 
9.5
The Title Company has executed this Agreement for the sole purpose of agreeing
to act as such in accordance with the terms of this Agreement.



ARTICLE 10
MISCELLANEOUS PROVISIONS


10.1
Completeness; Modification. This Agreement constitutes the entire agreement
between the parties hereto with respect to the transactions contemplated hereby
and supersedes all prior discussions, understandings, agreements and
negotiations between the parties hereto. This Agreement may be modified only by
a written instrument duly executed by the parties hereto.



10.2
Assignments. The Purchaser may assign its rights hereunder to Hersha Hospitality
Trust (“HT”) or any affiliate of HT or of Purchaser (meaning at least 50% common
ownership) without the consent of the Seller. No such assignment shall relieve
the Purchaser of any of its obligations and liabilities hereunder. All other
assignments shall require the consent of the Seller.



10.3
Successors and Assigns. The benefits and burdens of this Agreement shall inure
to the benefit of and bind the Purchaser and the Seller and their permitted
successors and assigns.



10.4
Days. If any action is required to be performed, or if any notice, consent or
other communication is given, on a day that is a Saturday or Sunday or a legal
holiday in the jurisdiction in which the action is required to be performed or
in which is located the intended recipient of such notice, consent or other
communication, such performance shall be deemed to be required, and such notice,
consent or other communication shall be deemed to be given, on the first
business day following such Saturday, Sunday or legal holiday. Unless otherwise
specified herein, all references herein to a “day” or “days” shall refer to
calendar days and not business days.



10.5
Governing Law. This Agreement and all documents referred to herein shall be
governed by and construed and interpreted in accordance with the laws of the
State of New York.



45

--------------------------------------------------------------------------------


 
10.6
Counterparts. To facilitate execution, this Agreement may be executed in as many
counterparts as may be required. It shall not be necessary that the signature on
behalf of both parties hereto appear on each counterpart hereof. All
counterparts hereof shall collectively constitute a single agreement.



10.7
Severability. If any term, covenant or condition of this Agreement, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby provided the parties realize the material benefits of this
Agreement, and each term, covenant or condition of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.



10.8
Costs. Regardless of whether Closing occurs hereunder, and except as otherwise
expressly provided herein, each party hereto shall be responsible for its own
costs in connection with this Agreement and the transactions contemplated
hereby, including without limitation fees of attorneys, engineers and
accountants.

 
10.9
Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be delivered by hand, transmitted by facsimile
transmission, sent prepaid by Federal Express (or a comparable overnight
delivery service) or sent by the United States mail, certified, postage prepaid,
return receipt requested, at the addresses and with such copies as designated
below. Any notice, request, demand or other communication delivered or sent in
the manner aforesaid shall be deemed given or made (as the case may be) when
actually delivered to (or the date delivery is refused by) the intended
recipient.

 
46

--------------------------------------------------------------------------------


 
If to the Purchaser:
Hersha Hospitality Limited Partnership
510 Walnut Street, 9th Floor
Philadelphia, PA 19106
 
Attn: Ashish R. Parikh
Telephone: 215/238-1046
Facsimile: 215/238-0157
   
With a copy to:
Franklin Firm, LLP
Penn Mutual Towers
510 Walnut Street, 9th Floor
Philadelphia, PA 19106
Attn: Lok Mohapatra, Esq.
Telephone: 215-238-1045
Facsimile: 267-238-1874
   
If to the Seller (BCM, LLC):
BCM, LLC
44 Hersha Drive
Harrisburg, PA 17102
Attn: Bharat C. Mehta
Telephone: (717)236-4400
Facsimile: (717)774-7383
   
With a copy to:
Mayur Patel, Esquire
c/o Hersha Group
44 Hersha Drive
Harrisburg, PA 17102
Phone: (717) 236-4400
Fax: (717) 774-7383
   
If to Seller (HPS Seaport, LLC):
HPS Seaport, LLC
44 Hersha Drive
Harrisburg, PA 17102
Attn: Hasu P. Shah
Phone: (717) 236-4400
Fax: (717) 774-7383
   
With a Copy to:
Mayur Patel, Esquire
c/o Hersha Group
44 Hersha Drive
Harrisburg, PA 17102
Phone: (717) 236-4400
Fax: (717) 774-7383
   
If to the Title Company:
Summit Associates.
100 Lafayette Street
Third Floor
New York, New York 10013
Telephone: (212) 608-5866
E-mail: lana.choy@summitassociates.net



47

--------------------------------------------------------------------------------


 
Or to such other address as the intended recipient may have specified in a
notice to the other party. Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party and the Escrow Agent in a manner described in this Section.


10.10
Incorporation by Reference. All of the exhibits attached hereto are by this
reference incorporated herein and made a part hereof.



10.11
Survival. All of the representations, warranties, covenants and agreements of
the Seller and the Purchaser made in, or pursuant to, this Agreement shall
survive for a period of twelve (12) months following the Closing Date, except as
otherwise expressly provided in this Agreement, and shall not merge into the
Deed or any other document or instrument executed and delivered in connection
herewith.



10.12
Further Assurances. The Seller and the Purchaser each covenant and agree to
sign, execute and deliver, or cause to be signed, executed and delivered, and to
do or make, or cause to be done or made, upon the written request of the other
party, any and all agreements, instruments, papers, deeds, acts or things,
supplemental, confirmatory or otherwise, as may be reasonably required by either
party hereto for the purpose of or in connection with consummating the
transactions described herein.



10.13
No Partnership. This Agreement does not and shall not be construed to create a
partnership, joint venture or any other relationship between the parties hereto
except the relationship of Seller and Purchaser specifically established hereby.



10.14
Time of Essence. Time is of the essence with respect to every provision hereof.



48

--------------------------------------------------------------------------------


 
10.15
Confidentiality. Purchaser and Seller and their representatives, including any
professionals representing the Purchaser and Seller, shall keep the material
business terms of this Agreement strictly confidential, except to the extent
disclosure is compelled by law, and then only to the extent of such compulsion.



10.16
Publicity. The parties agree that no party shall contact or conduct negotiations
with public officials, make any public pronouncements, issue press releases or
otherwise furnish information regarding the business terms of this Agreement to
a third party without obtaining the prior written consent of all parties. No
party, or its employees with knowledge of the transactions contemplated herein,
shall trade in the securities of any affiliate of Purchaser until a public
announcement of the transactions contemplated by this Agreement has been made
public. Notwithstanding anything in Section 10.15 and Section 10.16 to the
contrary, the Purchaser and Seller shall have the right to report any
information relating to this transaction required to be reported to any
governmental entity, in connection with tax reporting information filed by the
Purchaser or Seller with the governmental entity or as may be required by any
other governmental regulatory entity without obtaining Seller’s or Purchaser’s
consent.



10.17
Brokers. Seller and Purchaser hereby represent and warrant each to other that,
except as set forth below, neither has discussed this Agreement or the subject
matter hereof with any real estate broker or salesman so as to create any legal
right in any such broker or salesman to claim a real estate commission or
similar fee with respect to the purchase or sale of the Property contemplated by
this Agreement. Purchaser and Seller hereby indemnify each other against, and
agree to defend and hold the other harmless from any and all claims for any real
estate commission or similar fees arising out of or in any way connected with
any claimed agency relationship with the indemnitor and relating to the purchase
and sale of the Property contemplated by this Agreement.



49

--------------------------------------------------------------------------------



[The remainder of the page is intentionally left blank]


50

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Seller and the Purchaser, intending to be legally bound,
have caused this Agreement to be executed in their names by their respective
duly-authorized representatives.



  SELLER:       BCM, LLC, a New York   limited liability company      
By:
    Name: Bharat C. Mehta   Title: Member       SELLER:   HPS Seaport, LLC, a
New York   limited liability company      
By:
    Name: Hasu P. Shah   Title: Member           PURCHASER:       HERSHA
HOSPITALITY LIMITED PARTENRSHIP,   a Virginia limited partnership      
By:
HERSHA HOSPITALITY TRUST,
   
a Maryland business trust, its sole general partner
       
By:
     
Name:
     
Title:
 

 
 
51

--------------------------------------------------------------------------------